PD-1573-14                                         RECEIVED IH
                                                                                 COURT OF CRIMJNAL1A$elLS
                                                                                       MN 09 2015
                                                 IN   THE   COURT
                                            OF CRIMINAL APPEALS                     jr_,
                                                   of texas                         MOel Acosta, Clerk

DAMON KENDRICK DOVE                                     §              Tt. Ct. No. 12-DCR-061181A
                                                        §
               VS.                                      §              COA Case No. 14-13-00686-CR
                                                        §
THE STATE OF TEXAS                                      §              COCA Case NO. PD-1573-14


                       APPELLANT'S NOTICE AND OBJECTION TO THE COURT OF CRIMINA&-ED IN
                    APPEALS REGARDING INCOMPLETE AND INACCURATE REPORQQtJ^" fij(g§15/IINAL APPEALS
                                                                                      JAN 09 2015
TO THE HONORABLE COURT OF CRIMINAL APPEALS JUSTICES:
                                                                            Abel Acosta, Clerk
      COMES     NOW,      DAMON    KENDRICK DOVE, pro-se, in the above styled and numbered cause

to    give notice and his objection to the              Court Reporter's record, because the Record

is both inaccurate and incomplete at volume-4,Pg.31-32, where the trial attorney at
tempts to make his offer of proof to the Court.

      The     conversation that occurred between the Trial Court Judge and defense counsel

is    hard     to      decipher,    therefore,   appellant is requesting that the Court Reporter,

(Mindy Hall, No. CSR-8107) pull the audio of RR-Volume 4,Pg.31-32,                     and    accurately

transcribe         a    true,   correct, and complete copy of the conversation that took.-.place

during the trial proceedings.

      Appellant         wants   this   Honorable Court to be aware and understand that Appellant

can    not    properly appeal his conviction with these missing, lost, or destroyed inac

curate,       incomplete pages, in conjunction with the record are essential to the asses

sment       of the appeal process.          See: T.R.A.P. 34.6(e)(2).     The Court Reporter breached

her fifuciary duties by submitting an inaccurate,                   incomplete   records   to appeal at

torney,       in    his    attempt     to   file a brief on Appellant's behalf, to which I object,

and I respectfully hereby request a hearing to redress the above and foregoing issues

stated above.


      In addition, since the Reporter's record is inaccurate and incomplete with miss-

portions       of      the record, specifically the conversation between the Trial Court Judge
                                                                                    2   of 3




and   trial attorney, the appeal brief that was filed and submitted by appeal attorney

(michael Elliot) causes   appellant counsel to be ineffective by default and omission

because   the appellate   brief   was filed and submitted in the Court of Appeals based

on an inaccurate and incomplete trial court reporter's record, violating       Texas Rules

of Appellate Procedure, and Appellant's Due Process rights.




                                                       Respectfully Submitted;



                                                            /K7Wvox-\,
                                                      C^
                                                      Damon   Kendrick Dove,    Pro-se
                                                       TDCJ No. 1880020
                                                       O.B. Ellis Unit
                                                       1697 F M 980
                                                       Huntsville, Texas 77343
                                                                                          3 of 3




                                VERIFICATION        OF   PLEADING




      I,   Damon    Kendrick    Dove,   TDCJ-No. 1880020, presently incarcerated in the Texas

Department     of    Criminal     Justice,   in Walker County, Texas, at the O.B. Ellis Unit,

do    hereby   vberify under       penalty of perjury that the foregoing statements are true

and correct, and I have personal knowkedge of the same on that the                 y^- day of
     January   , 2015.     Pursuant to Civil Practice Remedies Code Section 132.001 thru

132.003.




                                                              Respectfully Submitted,




                                                               ~   \   \   •&—




                                                             MSaffion Kendrick Dove,    Pro-se
                                                              TDCJ-No. 1880020
                                                              O.B. Ellis Unit
                                                              1697 F M 980
                                                              Huntsville, Texas 77343




                                                3